NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ROBERT BURNS ARNOLD, Appellant.

                  Nos. 1 CA-CR 17-0076, 1 CA-CR 17-0077
                           FILED 12-28-2017


           Appeal from the Superior Court in Mohave County
             Nos. S8015CR201401461, S8015CR2014-01455
           The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. ARNOLD
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Chief Judge Samuel A. Thumma
joined.


T H O M P S O N, Judge:

¶1            This is a consolidated appeal under Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Robert
Burns Arnold (defendant) has advised us that, after searching the entire
record, she has been unable to discover any arguable questions of law and
has filed briefs requesting this court to conduct an Anders review of the
records. Defendant was given the opportunity to file a supplemental brief
in propria persona, but did not do so.

¶2             On September 3, 2014, police were called to Kingman
Regional Medical Center. Defendant had been admitted to the intensive
care unit, unconscious and on life support. On his person, the nurse found
four baggies containing a black tar substance later identified as heroin and
each weighing between .44 grams and .98 grams. Defendant later admitted
using heroin since 2006, admitted purchasing this heroin, and said it
“almost killed” him. He was charged with possession of narcotic drugs, a
class 4 felony, and possession of drug paraphernalia, a class 6 felony.
When defendant failed to appear, he was tried in absentia and found guilty
on both counts. Because this was a Proposition 200 offense, defendant was
sentenced as a first-time drug offender to one day of probation. This was
the basis for the appeal in 1 CA-CR 17-0077.

¶3           On October 28, 2014, police executed a search warrant at
defendant’s home on an unrelated matter. Defendant was intercepted in
the residence with a large baggie containing approximately 21 grams of
heroin and a metal container of pills, including hydromorphone. Inside
the home, police found, among other things, chunks of heroin in the toilet,
another 3.72 grams of heroin, and paraphernalia including a scale, pipes,
and syringes. Defendant had text messages, sent and received, indicating
he was involved in the sale of methamphetamine and heroin. Defendant
was charged with possession of narcotic drug for sale, a class 2 felony,
possession of narcotic drugs, a class 4 felony, and possession of drug
paraphernalia, a class 6 felony. When defendant failed to appear, he was


                                     2
                            STATE v. ARNOLD
                            Decision of the Court

tried in absentia in August 2015, and found guilty on all counts. The trial
court found defendant had two historical prior felony convictions, as well
as two additional felony convictions from Mohave County which did not
qualify as prior historical felonies. The court then conducted the
aggravation/mitigation phase of the trial, finding the large amount of
heroin and the prior convictions as aggravating factors and his addiction as
a slightly mitigating factor. Defendant was sentenced as a category 3
repetitive offender, to an aggravated sentence of 18 years on count 1. He
was sentenced to an aggravated sentence of 12 years on count 2, and 5 years
on count 3. The three sentences run concurrently. Defendant received
credit for 44 days of presentence incarceration. This is the basis for the
appeal in 1 CA-CR 17-0076.

¶4             We have read and considered defendant’s Anders briefs, and
we have searched the entire record for reversible error. See Leon, 101 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentences imposed
were within the statutory limits. Upon the filing of this decision counsel
shall inform defendant of the status of the appeal and his options. Pursuant
to State v. Shattuck, 140 Ariz. 582, 584-85 (1984), defendant’s counsel’s
obligations in this appeal are at an end. Defendant has thirty days from the
date of this decision in which to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.

¶5            We affirm the convictions and sentences.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                        3